       Case 4:07-cr-00126-BMM Document 128 Filed 06/02/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                  CR-07-126-GF-BMM
                Plaintiff,
      vs.

DEMETRIUS DMIRAL WARREN,                                 ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on May 21, 2020. (Doc. 127.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on May 21, 2020. (Doc.

126.) The United States accused Warren of violating his conditions of supervised
         Case 4:07-cr-00126-BMM Document 128 Filed 06/02/20 Page 2 of 4



1) by consuming alcohol on two separate occasions; and 2) by committing another

crime. (Doc. 123 at 2-3). At the revocation hearing, Warren admitted that he had

violated the condition of his supervised release by consuming alcohol on two

separate occasions. (Doc. 127.) Warren denied alleged violation 2. The

government failed to satisfy its burden of proof with respect to alleged violation 2.

Judge Johnston found that Warren’s violations warranted revocation, and

recommended that Warren should receive a custodial sentence of 5 months, with

29 months supervised release to follow. Judge Johnston recommended Warren

undergo any alcohol abuse evaluation recommend by his probation officer. (Doc.

127.)

        The violations prove serious and warrant revocation of Warren’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

        Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 9127) are ADOPTED IN FULL.

        IT IS FURTHER ORDERED that Defendant Demetrius Dmiral Warren

be incarcerated for 5 month, with 29 months of supervised release to follow. The

supervised release conditions imposed previously should be continued. Warren

should be required to undergo any alcohol abuse evaluation recommended by his
       Case 4:07-cr-00126-BMM Document 128 Filed 06/02/20 Page 3 of 4



probation officer. Warren should be allowed to self-report at the Cascade County

Detention Center at 12:00 noon on June 1, 2020.

      DATED this 2nd day of June, 2020.
Case 4:07-cr-00126-BMM Document 128 Filed 06/02/20 Page 4 of 4
